 In the Matter of LASSEN LUMBER & Box Co.andLUMBER & SAWMILLWORKERSLOCAL UNION No. 6-83 INTERNATIONAL WOODWORKERSOF AMERICACase No. R-1895CERTIFICATION OF REPRESENTATIVESAugust 6, 1940On June 29, 1940, the National Labor Relations Board issued itsDecision and Direction of Run-off Election in the above entitled pro-ceeding.'Pursuant to the Direction.of Run-off Election, an electionby secret ballot was conducted on July 10, 1940, under the directionand supervision of the Regional Director for the Twentieth Region(San Francisco, California).On July 12, 1940, the Regional Direc-tor,acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, asamended, issuedand duly served upon the parties her Election Report.Full oppor-tunity to participate in the conduct of the Election and to makechallenges was afforded all parties.No objections to the conduct ofthe ballot or to the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows:Total NumberEligibleto Vote__________________________223Total Number of Ballots Counted_______________________203Total Number of Ballots Cast for Lumber & Sawmill Work-ers Local Union No. 6-83, I. W. A., C. I. 0-------------93Total Numberof BallotsCast for Lumber & Sawmill Work-ers,Local2790, 17. B. C. J., A. F. of L-----------------110Total Number of Ballots Cast for Neither----------------0Total Number of Blank or Void Ballots------------------0Total Number of Challenged Ballots_____________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National LaborRelationsBoard Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Lumber & Sawmill Workers, Local2790,United Brotherhood of Carpenters and Joiners of America,124N.L R B,113126 N. L. R. B., No. 17.137 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliatedwith the American Federation of Labor, has been desig-nated and selected by a majority of all employees at the Susanvilleplant of Lassen Lumber & Box Company, Susanville, California,engaged in the handling and production of lumber from the time thelogs arrive by truck at the pond from the woods, to the time ofdeparture of the finished product by truck or rail from the mills andyard, excluding supervisory and clerical employees and employeesof independent contractors, if any, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, Lumber & Sawmill Workers,Local 2790, United Brotherhood of Carpenters & Joiners of America,affiliated with the American Federation of Labor, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.